Citation Nr: 0303724	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an original disability rating in excess of 10 
percent for chronic sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1998.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in February 1998.  That decision, in pertinent part, 
granted the veteran entitlement to service connection for 
post-operative chronic sinusitis but assigned a 
noncompensable rating.  The veteran disagreed with the 
decision and properly perfected an appeal to the Board of 
Veterans' Appeals (Board) for appellate review.

The RO assigned the veteran a 10 percent rating for chronic 
sinusitis with allergic rhinitis in January 1999.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The Board considered the issue of entitlement to service 
connection for bilateral hearing loss in a decision dated in 
August 2002.  The issue of entitlement to an original 
disability rating for chronic sinusitis and allergic rhinitis 
was found to require further development pursuant to 
38 C.F.R. §19.9(a)(2) (2002).  The Board provided notice of 
the development as required by 38 C.F.R. §20.903 (2002).  The 
veteran did not respond to the request for further 
information, therefore, the Board finds in accordance with 
the discussion of the duty to notify and assist below, that 
the veteran's appeal is ready for adjudication.

The Board notes that, while the RO has assigned a single 
rating for the veteran's sinusitis and rhinitis, they are 
separate disabilities.  Under the anti-pyramiding provision 
of 38 C.F.R. § 4.14, (1995), the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  Accordingly, the Board will 
consider each disability separately under the applicable 
rating criteria.
FINDINGS OF FACT

1.  The VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's chronic sinusitis is manifested by no 
incapacitating episodes and no more than three to six 
episodes of per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

3.  The veteran's allergic rhinitis is not manifested by 
polyps or greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an original 
rating in excess of 10 percent for chronic sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.97, DC 6513 (2002).

2.  The schedular criteria for the assignment of a 
compensable original rating for allergic rhinitis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.97, DC 6522 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO provided the veteran with the 
provisions of the VCAA in a Supplemental Statement of the 
Case (SSOC) dated April 2002.  The Board finds that VA's 
duties have been fulfilled in the instant case.  Here, the RO 
advised the veteran of the evidence necessary to substantiate 
his increased rating claim by various documents.  
Additionally, the Board requested the veteran provide any 
information regarding treatment for his sinusitis or allergic 
rhinitis since August 1999.  The veteran did not respond.  
The veteran was advised of the applicable rating criteria 
concerning sinusitis by the July 1999 Statement of the Case 
(SOC).  The Board notes that the VCAA made no change in the 
statutory or regulatory criteria that govern the rating of 
sinusitis or rhinitis.  In addition, the RO and the Board 
have informed the veteran that VA would request any pertinent 
medical records identified by the veteran, he has not 
identified any further available medical evidence.  As such, 
the veteran has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

General Rating Considerations

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 
38 U.S.C.A. 1155; 38 C.F.R. 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. 4.7.

The Court has distinguished between appeals of a decision 
denying a claim for an increased rating from appeals 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999). In the latter 
event, the Court, citing the VA's position, held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.

Rating Criteria

In this case, the Board notes that the RO erroneously 
notified the veteran in the SOC that the VA had amended the 
rating criteria for diseases of the nose and throat during 
the pendency of the veteran's appeal.  See 61 Fed. Reg. 46727 
(1996) (codified at 38 C.F.R. 4.97) (amending the criteria 
for October 7, 1996).  Review of the record shows that the 
veteran's claim was filed after the October 1996 effective 
date.  Thus, only the "new" rating criteria are applicable.

Under the new criteria, a 10 percent evaluation is warranted 
for sinusitis when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is present.  A 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
(episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation, the maximum schedular rating, is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. 4.97, 
Diagnostic Code 6513.  The note to that provision defines an 
incapacitating episode of sinusitis as one that requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.97 DC 6513 
(2002).

Allergic or vasomotor rhinitis is rated at 30 percent if the 
evidence shows polyps are present.  A 10 percent rating is 
assigned without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97 DC 6522 (2002).

As noted in the introduction to this decision, the veteran's 
service-connected chronic sinusitis and allergic rhinitis are 
separate disabilities and, therefore, they should be rated 
separately.  Under the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, (1995), the evaluation of the "same disability" or 
the "same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  Review of the criteria for sinusitis 
and allergic rhinitis reveals that the symptomatology is 
neither duplicative or overlapping.  

Analysis

Initially, the Board finds that the manifestations 
attributable to the veteran's service-connected sinusitis and 
rhinitis have essentially stayed the same over the course of 
this claim, and a staged rating, as contemplated by 
Fenderson, is not warranted here.  The Board finds that the 
evidence more nearly approximates the criteria for a 10 
percent rating from the date of the veteran's separation from 
service.

The veteran has submitted treatment records confirming 
antibiotic treatment for his sinusitis.  There is no record 
of incapacitating episodes of sinusitis either in treatment 
records or during the veteran's VA examination in December 
1998.  The use of antibiotics for treatment of sinusitis is 
documented once post-service, and did not last from four to 
six weeks.  At his original VA examination in December 1998, 
the veteran had no signs or symptoms attributed to sinusitis.  
He was noted to have undergone a nasal septum reconstruction 
with removal of polyps and the placement of a window.  His 
symptoms during the examination were occasional blockage and 
interference with breathing.

The veteran describes his sinus symptoms as migraine 
headaches, discharge and a runny nose, pain and tenderness in 
his sinuses.  He alleges that he gets treatment every two 
months, which requires him to take an antibiotic for 28 to 36 
days and sometimes will include having to be on bed rest.  
Review of the available treatment records does not support 
the contentions regarding the frequency or duration of 
treatment.  

The Board finds evidence of no more than three to six non-
incapacitating episodes per year.  The competent medical 
evidence, in particular the VA examination, supports no more 
than a 10 percent disability evaluation.  There is no 
evidence of incapacitating symptomatology.  Under the 
criteria, he is noted to have tenderness and headaches; 
however, the treatment records do not reflect a frequency of 
greater than six non-incapacitating episodes annually.  It is 
pertinent to note that the December 1998 could find no 
evidence of chronic sinusitis.  

The Board can find no post-service evidence of the presence 
of nasal polyps.  Likewise, there is no evidence that the 
veteran's nasal passages are obstructed.  Thus, the veteran's 
allergic rhinitis, although separately rated, does not meet 
the criteria for a 10 percent rating and must be rated 
noncompensable.  See 38 C.F.R. § 4.31 (2002).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. 3.321(b)(1) (2002).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his sinusitis or 
rhinitis has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  The schedular criteria envision a loss of 
earning capacity, and the assigned 10 percent evaluation in 
fact contemplates a reduction in earning capacity because of 
this disability.  The veteran has not sought in-patient 
treatment during the course of this claim.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C. F.R. 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The assignment of an original rating in excess of 10 percent 
for chronic sinusitis is denied.

The assignment of an original compensable rating for allergic 
rhinitis is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

